TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 15, 2022



                                       NO. 03-19-00266-CV


Appellants, Glenn Hegar, Comptroller of Public Accounts of the State of Texas, the Office
 of the Comptroller of Public Accounts of the State of Texas, and Ken Paxton, Attorney
     General of the State of Texas// Cross-Appellant, Duncan Burch, Inc., Appellant

                                                  v.

   Appellee, Duncan Burch, Inc.// Cross-Appellees, Glenn Hegar, Comptroller of Public
   Accounts of the State of Texas, the Office of the Comptroller of Public Accounts of the
     State of Texas, and Ken Paxton, Attorney General of the State of Texas, Appellee




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
              DISMISSED ON JOINT MOTION TO DISMISS APPEAL
                     OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the order signed by the trial court on April 22, 2019. Parties have filed a

joint motion to dismiss the appeal, and having considered the motion the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Both parties shall bear all costs relating to this appeal, both in this Court and in the court below.